Citation Nr: 0106256	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  94-24 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
dermatophytosis of the hands and feet with hyperkeratosis of 
the toenails and fingernails, currently rated 50 percent 
disabling.  

2.  Entitlement to an extraschedular evaluation for 
dermatophytosis of the hands and feet with hyperkeratosis of 
the toenails and fingernails.  

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason Jr., Esq.





ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1953 to May 1956.  

The current appeal originally arose from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In July 1996 the Board of Veterans' Appeals (Board), in 
pertinent part, denied entitlement to a rating in excess of 
50 percent and on an extraschedular basis for dermatophytosis 
of the hands and feet with hyperkeratosis of the toenails and 
fingernails, and a TDIU.

The United States Court of Appeals for Veterans Claims 
(Court), upon granting the parties' joint motion for remand, 
vacated the Board's July 1996 decision, and remanded the case 
to the Board for further action consistent with its order.

In March 1998 the Board remanded the case to the RO for 
further development and adjudicative actions consistent with 
the Court's order.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record shows that the veteran requested a hearing before 
a travel Member of the Board in October 2000.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be scheduled to 
appear at a personal hearing before a 
travel Member of the Board sitting at the 
RO as soon as it may be feasible.  Notice 
should be sent to the veteran and his 
service representative, and copies of 
such notice should be associated with the 
claims file.  The veteran should be asked 
to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeals at that time.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


